Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 claims “wherein deposition occurs via dual jet nozzles”.  It is unclear which deposition this is referring to.  Is this deposition of the anode, electrolyte or cathode layer?
Claim 14 claims an operating temperature of the electrochemical cell.  It is noted that Applicant is claiming a method of making an electrochemical cell rather than a method of operating the cell.  The operational temperature limitation does not appear to add any limitations to the claimed method of making the electrochemical cell, but rather the intended use of the electrochemical cell.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 101183716A with machine translation).
Regarding claims 1-3, 5 and 16 , Wang discloses a method of making an electrochemical cell, such as a solid oxide fuel cell, comprising: 
depositing an anode layer on a surface of a porous metal support layer; 
depositing an electrolyte layer on a surface of the anode layer, wherein the electrolyte layer is deposited via suspension plasma spray, wherein the electrolyte layer conducts protons; and 
depositing a cathode layer on a surface of the electrolyte layer (see Example 3 which discloses depositing an anode layer on a ‘foamed nickel’/porous metal support, the depositing a YSZ electrolyte on the anode, then depositing a cathode on the anode layer via plasma spraying). 
Regarding claim 9, Wang further discloses the cathode layer comprises a perovskite mineral (see cathode material in example 3 which is a perovskite material ABO3)
Regarding claims 11 and 12, Wang further discloses the cathode layer is deposited via suspension plasma spray, auxiliary plasma spray, or slurry application (see example 3 which discloses suspension spray). 
Regarding claim 13, Wang further discloses deposition occurs via dual jetting nozzles (see Fig. 1 which illustrates a nozzle with dual jetting functions, liquid 1 and solid 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101183716A with machine translation) as applied to claim 1 above, and further in view of Tokyo (JP 2010250965A).
Regarding claim 4, Wang does not teach a layer in between the anode layer and the metal support layer.
Tokyo also discloses an SOFC.
Tokyo teaches an oxidation suppression layer between an anode and a interconnect to protect the anode from unwanted reactions (paragraphs 52-55).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the oxidation suppression layer of Tokyo to the method of Wang in order to prevent unwanted reactions with the anode.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101183716A with machine translation) as applied to claim 1 above, and further in view of Hiraiwa (US 2015/0044597).
Regarding claims 7 and 8, Wang discloses YSZ as an anode material, but does note explicitly disclose the presence of Barium in the electrolyte greater than 35%.
Hiraiwa also discloses a SOFC.

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrolyte composition of Wang to include the Barium and the disclosed amount of yttrium in order to have beneficial thermal properties along with excellent ion conductivity.  Furthermore, such a modification is nothing more than a simple substitution of one known electrolyte for another to yield entirely predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101183716A with machine translation) as applied to claim 1 above, and further in view of Liu (US 2019/0088970).
Regarding claim 10, Wang teaches the use of a perovskite material as the cathode active material (see example 2), but does not explicitly disclose any of the recited structures in claim 10.
Liu also discloses a solid oxide fuel cell.
Liu teaches a number of perovskite materials, including the cathode active material of Wang, that are acceptable for use in a solid oxide fuel cell.  These cathode materials overlap with the claimed materials (see paragraph 27).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize or try the cathode materials in Liu in the method of Wang.  Such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101183716A with machine translation) as applied to claim 1 above, and further in view of White (US 2010/0178588).
Regarding claim 15, Wang discloses that the suspension plasma spray comprises a powder of the micro or nano scale, but does not explicitly disclose the size.
However, it is well known in the art that particle sizes in a plasma deposition method have an effect on the smoothness of the cathode (see paragraph 78 of White).   As the smoothness is a variable that can be modified by adjusting the particle size, the precise particle would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed particle size cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size in the powder of Wang to obtain the desired smoothness of the cathode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101183716A with machine translation) as applied to claim 1 above, and further in view of Kobayashi (US 2012/0164552).
Regarding claims 17-20, Wang teaches an SOFC, but does not go into detail regarding the structural features.  More specifically, Wang does not teach a flow channel/metal mesh between two electrochemical cells.
Kobayashi also discloses a SOFC.

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the mesh and multiple cells of Kobayashi in order to carry the current produced at each cell, as well as provide multiple cells for more power generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725